DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filed on 9/29/2021 under 37 CFR 1.116, in reply to the final rejection, has been considered and is hereby entered.  Claims 1 and 12 are amended.  Claims 28, 32, 34, and 59-63 are cancelled.  Claims 1-6, 8-14, 16, 19-20, 22, 38-39, 41, 43-44, 47-51, 53, 55, 58, and 64-77 are pending.  

Election/Restrictions
Claims 1-6, 8-14, 16, 19-20, 22, 38-39, 41, 43, 58, 64-68, and 77 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 44, 47-51, 53, 55, and 69-76, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 28, 32, 34, and 59-63, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 9/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
	The information disclosure statement filed on 9/29/2021 has been considered.  A signed copy is enclosed.

Claim Objections Withdrawn
The objection to claim 19 as being dependent upon a rejected base claim, is withdrawn in light of applicant’s amendment.

Claim Rejections Withdrawn
The rejection of claims 1-6, 8-14, 16, 20, 22, 38-39, 41, 43, 58, 64-68, and 77 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained for the reasons set forth in the previous office action.is withdrawn in light of applicant’s amendment thereto.

Conclusion
Claims 1-6, 8-14, 16, 19-20, 22, 38-39, 41, 43-44, 47-51, 53, 55, 58, and 64-77 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BRIAN GANGLE/Primary Examiner, Art Unit 1645